
	
		II
		110th CONGRESS
		1st Session
		S. 406
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2007
			Mrs. Hutchison (for
			 herself, Mr. Specter,
			 Mrs. Boxer, Mrs. Feinstein, Mr.
			 Bond, Mr. Burr,
			 Mr. Kerry, Mr.
			 Levin, Mrs. Dole,
			 Mr. Graham, Mr.
			 Cornyn, Mr. Pryor, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To ensure local governments have the flexibility needed
		  to enhance decision-making regarding certain mass transit
		  projects.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Transit System Flexibility
			 Protection Act of 2007.
		2.General
			 authoritySection 5307(b)(1)
			 of title 49, United States Code, is amended by striking subparagraph (E) and
			 inserting the following:
			
				(E)operating costs
				of equipment and facilities for use in public transportation in an urbanized
				area with a population of more than 200,000, if such public transportation
				system operates less than 100 buses on fixed-route service during peak service
				hours;
				and
				.
		
